IN THE COURT OF APPEALS OF TENNESSEE
                                 AT KNOXVILLE
                       Submitted on Briefs November 19, 2001

             RICKY W. McELHANEY v. HOWARD B. BARNWELL

                   Appeal from the Chancery Court for Hamilton County
                No. 98-1218   Howell N. Peoples, Chancellor By Interchange

                                       FILED JANUARY 14, 2002

                                 No. E2000-02748-COA-F3-CV




                                    DISSENTING OPINION



                As the majority opinion acknowledges, the General Assembly repealed “one of two
methods that existed for a person to initiate disciplinary proceedings against an attorney licensed to
practice in Tennessee.” “Method” was the way the Supreme Court described the Statute in Story
v. Nichols.1 The other method remains in force and entitles an individual to substantially the same
rights that existed under the repealed statute. See Tenn. R. Supp. S.Ct. 9, §1.3. Most importantly,
the Repeal did not abolish the right to seek discipline against attorneys.

              The Chancellor, in my view, in sound exercise of discretion dismissed this case,
because the Statute abolished this method of proceeding. The plaintiff may employ the other
“method”, which he has to pursue his disciplinary action against the defendant.




                                                      _________________________
                                                      HERSCHEL PICKENS FRANKS, J.




       1
       “Method” is defined in The Oxford American Dictionary as “a procedure or way of doing
something.”